

Exhibit 10.1


CFI Hendon Holdings, LLC
515 S. Flower St., 44th Floor
Los Angeles, CA 90071
September 25, 2020
BY FEDERAL EXPRESS


N1 Hendon Holdings, LLC
515 S. Flower St., 44th Floor
Los Angeles, CA 90071
Attention: Director, Legal Department
Email: legal@clny.com


Re:
Amended and Restated Participation Agreement, dated as of February 4, 2019, by
and among CFI HENDON HOLDINGS, LLC (together with its successors and assigns as
“Senior Participant” and in its capacity as Servicer (as defined therein)) and
N1 HENDON HOLDINGS, LLC (together with its successors and assigns as “Junior
Participant”) with respect to a certain loan secured by first lien mortgages,
deeds to secure debt or deeds of trust on multiple parcels of, or estates in,
real property located as described on the Purchase Schedule (as defined therein)
(as the same may be further amended, modified, restated and/or supplemented from
time to time, the “Participation Agreement”).



Ladies and Gentlemen:


Reference is hereby made to the Participation Agreement. Capitalized terms used
herein but not otherwise defined herein shall have the meaning ascribed to such
terms in the Participation Agreement.


Reference is also hereby made to that certain letter agreement to be entered
into on, and dated as of, the date hereof between the Borrower Parties (as
defined therein) and Junior Participant (in its capacity as Lender), attached
hereto as Exhibit A (the “DPO Letter”). Pursuant to the DPO Letter, Junior
Participant (in its capacity as Lender) has agreed to allow for the discounted
payoff of the Mortgage Loan in accordance with, and subject to, the terms and
conditions therein.
    
Senior Participant, Servicer and Junior Participant hereby acknowledge and agree
as follows:


1.Each Participant (i) has reviewed and approved the DPO Letter, (ii) consents
to the terms and conditions of the DPO (as defined in the DPO Letter) of the
Mortgage Loan pursuant to the terms of the DPO Letter and (iii) agrees to be
bound by the terms of the DPO Letter.


2.In consideration for Junior Participant’s entry into this letter agreement and
its approval of the DPO of the Mortgage Loan, Senior Participant hereby agrees
that, notwithstanding anything to the contrary contained in the Participation
Agreement, upon satisfaction of the DPO Conditions (as defined in the DPO
Letter) in accordance with the DPO Letter, Senior Participant shall distribute a
portion of the DPO Payment (as defined in the DPO Letter) received by Senior





--------------------------------------------------------------------------------




Participant in the amount of $3,300,000.00 (the “Junior Participant’s DPO
Proceeds”), which is approximately ten percent (10%) of the DPO Payment amount,
to Junior Participant together with all accrued and unpaid interest on Tranche A
(as defined in the Mortgage Loan Agreement) from September 9, 2020 to and
including the Closing Date (as defined in the DPO Letter) which shall be payable
to Junior Participant in accordance with Section 3(d) of the Participation
Agreement (the “Accrued Interest”); provided, that, in the event that the DPO
Conditions have not been satisfied prior to November 1, 2020, on November 1,
2020, the Junior Participant’s DPO Proceeds shall be increased by $100,000.00,
and such Junior Participant’s DPO Proceeds shall thereafter be increased by an
additional $100,000.00 on the first day of each subsequent month following
November 1, 2020, to the extent that the DPO Conditions have not been satisfied
prior to such date. Notwithstanding anything to the contrary contained in the
Participation Agreement, the payment to Junior Participant of the Junior
Participant’s DPO Proceeds together with the Accrued Interest upon satisfaction
of the DPO Conditions shall be the only payment owed to Junior Participant with
respect to the Junior Participation in connection with the DPO of the Mortgage
Loan, and Junior Participant shall not be entitled to receive any other amounts
relating to the Junior Participation (pursuant to the Participation Agreement or
otherwise) in connection with the DPO of the Mortgage Loan.


3.Notwithstanding anything to the contrary contained herein, neither Participant
shall be subject to (i) any liability or obligation relating to the satisfaction
of the DPO Conditions, or (ii) any penalty or any other liability in the event
that the DPO of the Mortgage Loan does not close in accordance with the terms of
the DPO Letter as a result of the failure by Mortgage Loan Borrower to satisfy
the DPO Conditions. The terms and conditions of this letter agreement shall be
null and void in the event that the DPO of the Mortgage Loan does not close in
accordance with the terms of the DPO Letter as a result of the failure by
Mortgage Loan Borrower to satisfy the DPO Conditions.


4.The Participation Agreement is hereby ratified and confirmed and shall
continue in full force and effect, and there are no other covenants, conditions
or understandings, either written or oral, with respect to the subject matter
hereof between the parties hereto except as set forth in the Participation
Agreement and this letter agreement. In the event of any conflict between the
terms of the Participation Agreement and this letter agreement, the terms of
this letter agreement shall control.


5.This letter agreement may be executed in multiple counterparts, each of which
is to be deemed an original for all purposes, but all of which together shall
constitute one and the same instrument. The exchange of signature pages by
facsimile or .pdf transmission shall constitute effective delivery of such
signature pages and may be used in lieu of the original signature pages for all
purposes. Signatures of the parties hereto transmitted by facsimile or .pdf
shall be deemed to be their original signatures for all purposes.


6.This letter agreement shall be governed in accordance with Section 20 of the
Participation Agreement, and such Section 20 is hereby incorporated by reference
herein with the same force and effect as if fully set forth herein.







--------------------------------------------------------------------------------




7.This letter agreement shall be binding upon and inure to the benefit of Senior
Participant and Junior Participant and their respective successors and assigns,
whether by voluntary action of the parties or by operation of law.


8.The parties hereto do not intend the benefits of this letter agreement to
inure to Mortgage Loan Borrower, any Guarantor (as defined in the DPO Letter) or
any other Person (other than the permitted successors and assigns of the parties
hereto). This letter agreement may not be changed or terminated orally, but only
by an agreement in writing signed by the party against whom enforcement of any
change is sought.


9.Each party hereby confirms its agreement with the terms of this letter
agreement by signing below.




[SPACE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------








Very truly yours,


SENIOR PARTICIPANT:


CFI HENDON HOLDINGS, LLC






By: /s/ Ronald M. Sanders
Name: Ronald M. Sanders
Title: Vice President




SERVICER:


CFI HENDON HOLDINGS, LLC






By: /s/ Ronald M. Sanders
Name: Ronald M. Sanders
Title: Vice President










[SIGNATURES CONTINUE ON FOLLOWING PAGE]


Hendon – Participation Agreement Side Letter (DPO)
4849-7258-2860



--------------------------------------------------------------------------------





ACKNOWELDGED, ACCEPTED AND AGREED TO IN ALL RESPECTS:


 
JUNIOR PARTICIPANT:


N1 HENDON HOLDINGS, LLC 

By: N1 LIQUIDATING TRUST,
   its sole member
   By: /s/ Frank V. Saracino
   Name: Frank V. Saracino 
   Title: Chief Financial Officer


 
 





Hendon – Participation Agreement Side Letter (DPO)
4849-7258-2860



--------------------------------------------------------------------------------






EXHIBIT A


DPO LETTER




[Attached]









--------------------------------------------------------------------------------





N1 Hendon Holdings, LLC
c/o Colony Capital, Inc.
590 Madison Avenue, 34th Floor
New York, New York 10022


September 25, 2020
BY FEDERAL EXPRESS
KDI Panama Mall, LLC
KDI Panama Center, LLC
KDI Panama Out Parcel, LLC
KDI Athens Mall, LLC
KDI Athens Theater, LLC
KDI Rivergate Mall, LLC
KDI Rivergate Center, LLC
c/o Hendon Properties, LLC
Two Live Oak Center
3445 Peachtree Road, N.E., Suite 465
Atlanta, Georgia 30326
Attention: J. Charles Hendon, Jr.


c/o Kuf Dalet (104) Ltd.
1 Hamenofim Street, 3rd Floor
Herzliyah Pituach, Israel
Attention: Oren Bechor


Re:
That certain Loan Agreement dated as of April 11, 2014, by and between N1 Hendon
Holdings, LLC, a Delaware limited liability company, as successor in interest to
NS Income DB Loan – Series III, a series of NS Income DB Loan, LLC, as successor
in interest to SE Malls Lender NT-I, LLC, a Delaware limited liability company
(together with its successors and assigns, “Lender”), KDI Panama Mall, LLC, a
Georgia limited liability company (“Panama Mall LLC”), KDI Panama Center, LLC, a
Georgia limited liability company (“Panama Center LLC”), KDI Panama Out Parcel,
LLC, a Georgia limited liability company (“Panama Out Parcel LLC”), KDI Athens
Mall, LLC, a Georgia limited liability company (“Athens Mall LLC”), KDI Athens
Theater, LLC, a Georgia limited liability company (“Athens Theater LLC”), KDI
Rivergate Mall, LLC, a Georgia limited liability company (“RiverGate Mall LLC”)
and KDI Rivergate Center, LLC, a Georgia limited liability company (“RiverGate
Center LLC”; and, together with Panama Mall LLC, Panama Center LLC, Panama Out
Parcel LLC, Athens Mall LLC, Athens Theater LLC and RiverGate Mall LLC,
individually and collectively and jointly and severally, “Borrower”), as amended
by that certain Loan Modification Agreement, dated February 4, 2019
(collectively, the “Loan Agreement”), by and among Lender, Borrower, J. Charles
Hendon, Jr., an individual (“Hendon Guarantor”) and Vaizra Opportunities Ltd., a
BVI company (“Vaizra Guarantor”;






--------------------------------------------------------------------------------





and together with Hendon Guarantor, individually, a “Guarantor” and
collectively, “Guarantors”; and together with Borrower, collectively, the
“Borrower Parties”). Capitalized terms used but not defined herein shall have
their respective meanings set forth in the Loan Agreement.


Ladies and Gentlemen:


Borrower has requested the Lender allow a discounted payoff (“DPO”) of the Loan.
Lender hereby agrees to Borrower’s request subject to the terms and conditions
of this letter agreement. For good and valuable consideration, the parties to
this letter agreement hereby agree as follows:


1.On or before the Outside DPO Date (as hereinafter defined), time being of the
essence, Borrower shall make a payment to Lender in the sum of Thirty-Three
Million and 00/100 Dollars ($33,000,000.00) plus any accrued and unpaid interest
on the Loan through and including the date such payment is made (the “DPO
Payment”) by wire transfer of immediately available funds in accordance with
such settlement statement or payoff letter to be provided by Lender prior to the
Closing Date (as hereinafter defined). The date when the DPO Conditions (as
hereinafter defined) have been satisfied shall be referred to herein as the
“Closing Date”. The parties hereto acknowledge and agree that the scheduled
Closing Date is the Outside DPO Date occurring on October 5, 2020. Without
limiting the foregoing, Lender shall credit to Borrower on the Closing Date the
balance of any funds in any escrow, reserve, impound or similar accounts held by
Lender in connection with the Loan against the DPO Payment amount. For purposes
of this letter agreement, “Outside DPO Date” means October 5, 2020; provided,
that, upon at least five (5) days’ prior notice to Lender, Borrower may extend
the Outside DPO Date (i) for up to five (5) calendar days beyond October 5,
2020, and (ii) upon Borrower’s deposit with Lender of a nonrefundable deposit of
$1,000,000.00 (the “Additional Deposit”), for up to thirty (30) days beyond
October 5, 2020.


2.Simultaneously with the execution and delivery of this letter agreement,
Borrower shall deposit with Lender the sum of $1,000,000.00 in cash (the
“Deposit”). The Deposit shall be non-refundable and credited to the DPO Payment
and paid to Lender on the Closing Date. Subject to the terms and provisions of
this letter agreement, provided that the DPO Conditions are satisfied, upon
Lender’s receipt of the DPO Payment, Lender shall (i) deliver to Borrower all
original promissory notes evidencing the Loan (or, to the extent any such
original executed promissory note cannot be found, a copy of such promissory
note, together with an original lost note affidavit from Lender) marked
“satisfied in full”, and (ii) upon the written request and at the expense of
Borrower, take such steps as are necessary to release the Lien of the Loan
Documents from the Property, without any recourse, representations or
warranties.


3.In the event that the DPO Conditions have not been satisfied by the Outside
DPO Date, all of Borrower’s rights hereunder to pay off the Loan at a discount
shall immediately terminate and the Deposit and Additional Deposit (if
previously paid) shall be retained by Lender and applied, after deducting
therefrom any outstanding Lender DPO Costs, towards the payment of Principal of
Tranche A. As used herein, “DPO Conditions” means, as of any date, that (i)
Borrower has made the DPO Payment (and has paid any outstanding Lender DPO
Costs) to Lender and Lender has received such DPO Payment (and payment of such
outstanding Lender DPO Costs) on or before





--------------------------------------------------------------------------------





the Outside DPO Date, time being of the essence, and (ii) no Event of Default
has occurred and is continuing (unless the condition set forth in this clause
(ii) has been waived by Lender in its sole and absolute discretion).


4.Each of the Borrower Parties hereby acknowledges and agrees that (a) the Loan
Documents to which they are a party are unmodified and in full force and effect,
and each of the Borrower Parties hereby reaffirms its respective obligations
under the Loan Documents, and (b) Lender has not waived, and has expressly
reserved, all of its rights and remedies under or in connection with the Loan
Documents, whether pursuant to the terms thereof, at law or in equity. Each of
the Borrower Parties hereby represents, warrants and acknowledges to Lender,
upon which Lender is relying, that: (i) Borrower and Guarantor are each
authorized under applicable law to execute, deliver and perform this letter
agreement and all documents, instruments and agreements executed in connection
herewith and neither the execution and delivery of this letter agreement nor the
fulfillment of or compliance with any of the terms and conditions of this letter
agreement will, to the best of each of Borrower and Guarantor’s knowledge,
conflict with or result in a breach of the terms, conditions or provisions of or
constitute a violation or default under any contract, agreement, applicable law,
regulation, judgment, writ, order or decree to which either of Borrower or
Guarantor, or their respective properties are subject and (ii) Borrower is not
insolvent as of the date of this letter agreement and is not being rendered
insolvent by the transactions contemplated herein.


5.In consideration for Lender’s entry into this letter agreement, the Borrower
Parties (on behalf of themselves and their respective successors and assigns)
(a) do hereby fully, irrevocably, unconditionally and forever remise, release,
acquit, satisfy and forever discharge Lender, any and all of its
predecessors-in-interest under the Loan, and each of its affiliates,
subsidiaries, beneficial owners, servicers, participants and successors and
assigns and all of the past, present and future officers, directors, employees,
agents, attorneys, and representatives of each (together with Lender,
collectively, the “Lender Parties”), of and from any and all Claims (as defined
below) arising on or before the date hereof, and irrespective of how, why, or by
reason of what facts, whether heretofore or now existing, or which could, might
or may now or hereafter be claimed to now or heretofore exist, of whatever kind,
name or nature, whether known or unknown, past or present, latent or patent,
suspected or unsuspected, anticipated or unanticipated, liquidated or
unliquidated, and whether based on contract, tort, statute or other legal or
equitable theory of recovery, each as though fully set forth herein at length,
which (in any of the foregoing cases) in any way have arisen or may arise out
of, are connected with, or relate to, the Loan, the Loan Documents and/or the
Property and (b) do hereby covenant and agree never to institute or cause to be
instituted or continue prosecution of any suit or other form of action or
proceeding of any kind or nature whatsoever against any of the Lender Parties by
reason of or in connection with any of the foregoing matters, claims or causes
of action. As used herein, “Claims” means, collectively, all claims, demands,
debts, accountings, bonds, warranties, representations, covenants, promises,
agreements, obligations, liabilities, indebtedness, breaches of contract,
breaches of duty or any relationship, acts, omissions, misfeasance, malfeasance,
executions, cause or causes of action, judgments, debts, controversies, damages,
costs, losses and expenses, of every type, kind, nature, description or
character. Nothing contained in this Section 5 is intended to or shall be deemed
or construed to be a release of any party’s rights or obligations under this
letter agreement of any claims first arising after the date





--------------------------------------------------------------------------------





hereof. The provisions of this Section 5 shall survive the closing of the
transaction contemplated herein or termination of this letter agreement.


6.As additional consideration for Lender’s entry into this letter agreement,
effective as of the date the DPO Conditions have been satisfied pursuant to this
letter agreement (and without any further action by any party), the Lender
Parties shall automatically be deemed to be fully, irrevocably, unconditionally
and forever released, discharged and acquitted by the Borrower Parties (on
behalf of themselves and their respective successors and assigns) of and from
any and all Claims, whether existing prior to, on or following the date that the
DPO Conditions have been satisfied, and irrespective of how, why, or by reason
of what facts, of whatever kind, name or nature, whether known or unknown, past
or present, latent or patent, suspected or unsuspected, anticipated or
unanticipated, liquidated or unliquidated, and whether based on contract, tort,
statute or other legal or equitable theory of recovery, each as though fully set
forth herein at length, which (in any of the foregoing cases) in any way have
arisen or may arise out of, are connected with, or relate to, the Loan, the Loan
Documents and/or the Property. The provisions of this Section 6 shall survive
the closing of the transaction contemplated herein or termination of this letter
agreement.


7.Subject to Section 10 hereof, as additional consideration for the Borrower
Parties’ entry into this letter agreement, effective as of the date the DPO
Conditions have been satisfied pursuant to this letter agreement (and without
any further action by any party), the Borrower Parties shall automatically be
deemed to be fully, irrevocably, unconditionally and forever released,
discharged and acquitted by the Lender (on behalf of itself and its successors
and assigns) of and from any and all Released Claims (as defined below), whether
existing prior to, on or following the date that the DPO Conditions have been
satisfied, and irrespective of how, why, or by reason of what facts, of whatever
kind, name or nature, whether known or unknown, past or present, latent or
patent, suspected or unsuspected, anticipated or unanticipated, liquidated or
unliquidated, and whether based on contract, tort, statute or other legal or
equitable theory of recovery, each as though fully set forth herein at length,
which (in any of the foregoing cases) in any way have arisen or may arise out
of, are connected with, or relate to, the Loan, the Loan Documents and/or the
Property. As used herein, (A) “Continuing Claims” means (x) any and all Claims
in favor of Lender or any other of the Lender Parties (including, without
limitation, any rights of indemnification in favor of Lender or any other of the
Lender Parties) arising under (i) Sections 10.2 or 10.11 of the Loan Agreement,
(ii) that certain Environmental Indemnity Agreement, dated as of April 11, 2014,
made by Borrower and Hendon Guarantor in favor of Lender, (iii) fraud, whether
occurring prior to, on, or subsequent to the date that the DPO Conditions have
been satisfied pursuant to this letter agreement, and/or (iv) the Guaranty,
except to the extent such Claims relate to any actions, events or circumstances
that first arise from and after the date that the DPO Conditions have been
satisfied, other than to the extent that such Claims relate to Guaranteed
Obligations (as defined in the Guaranty) that are caused by the affirmative acts
of Hendon Guarantor or its Affiliates, as further set forth in Section 21 of the
Guaranty, and (y) any Claims of Lender under this letter agreement; and (B)
“Released Claims” means all Claims that are not Continuing Claims. The
provisions of this Section 7 shall survive the closing of the transaction
contemplated herein or termination of this letter agreement.







--------------------------------------------------------------------------------





8.Each of Lender and Borrower Parties will keep confidential and shall not
divulge to any other person or entity, without the other party’s prior written
consent any information regarding the other party and/or this letter agreement
(and the terms hereof) that is not otherwise publicly available; provided,
however, that such information need not be kept confidential to the extent (i)
necessary or desirable by Lender in connection with the enforcement of Lender’s
remedies under the Loan Documents (provided, that, in the event the DPO
Conditions have been satisfied pursuant to this letter agreement, the foregoing
shall be limited to apply to Lender’s remedies with respect to any Continuing
Claims) or to the extent Lender has received or is entitled to receive such
information under the Loan Documents without an obligation of confidentiality
thereunder, or (ii) Lender or any Borrower Party is required by law or court
order to disclose such information; provided, that Lender and Borrower Parties
may disclose any information regarding the other party and/or this letter
agreement (and the terms hereof) to such party’s attorneys, accountants, tax
advisors, financial advisors, equity partners and funding sources.
Notwithstanding the foregoing, Lender and Borrower Parties shall each endeavor
to give the other party no less than ten (10) business days advance written
notice of any such requirement or court order described in clause (ii) of the
preceding sentence unless such notice is prohibited by applicable law so that
the other party may seek an appropriate protective order and Lender and Borrower
Parties shall each cooperate with the other party at the disclosing party’s sole
expense, so that it may take legally available steps to resist or narrow any
applicable request, subpoena or order and obtain an appropriate protective order
or other remedy. Notwithstanding the foregoing, each of Lender and Borrower
Parties shall have no obligation to maintain the confidentiality of any
information referred to in this Section 8 in connection with any disclosure
required by law or regulation (e.g., securities and exchange commission filings)
under which either party is bound. The provisions of this Section 8 shall
survive the closing of the transaction contemplated herein or termination of
this letter agreement.


9.The Borrower Parties shall be responsible for, and shall pay on demand, all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by Lender in connection with negotiating and
documenting this letter agreement (and including any costs and expenses incurred
by Lender in connection with documenting the loan interest purchase agreement
that was contemplated in lieu of this letter agreement) and/or effectuating the
transaction contemplated herein in accordance with this letter agreement
(collectively, the “Lender DPO Costs”), such reimbursed Lender DPO Costs
(including, without limitation, the Previously Incurred Lender DPO Costs, but
not including the Outstanding Lender Costs (as hereinafter defined)) shall not
exceed $40,000.00 in the aggregate. Simultaneously with the execution of this
letter agreement, Borrower shall pay (i) all Lender DPO Costs incurred through
the date of this letter agreement (the “Previously Incurred Lender DPO Costs”),
and (ii) the costs and expenses previously incurred by Lender in connection with
the Loan (but unrelated to this letter agreement) that are outstanding as of the
date of this letter agreement in the amount of $6,200.00 (the “Outstanding
Lender Costs”). The Lender DPO Costs and Outstanding Lender Costs are in
addition to (and thus not included in) the DPO Payment.


10.Any other provision of this letter agreement notwithstanding, the terms
hereof and the DPO Payment are expressly conditioned upon Lender’s never having
the DPO Payment, or any part thereof, recovered, avoided or set aside pursuant
to any provision of the United States Bankruptcy Code (the “Code”) or any
non-bankruptcy debtor or creditors rights laws, rules or





--------------------------------------------------------------------------------





regulations, including without limitation, any preference, fraudulent conveyance
or fraudulent transfer avoidance or recovery statute (hereinafter collectively
referred to as the “Avoidance Laws”). Upon the filing of any action to set aside
the payment of the DPO Payment to Lender as a preferential transfer or
fraudulent conveyance under any Avoidance Law or in the event that the DPO
Payment, or any part thereof, is ever recovered, avoided or set aside as
aforesaid, the Loan and the Loan Documents shall be deemed automatically
reinstated and in full force and effect, in each case without the need for any
further act or instrument, and Lender shall, thereupon, be entitled to exercise
all of the Lender’s rights and remedies under the Loan Documents and at law or
in equity. In addition, any costs or expenses incurred by Lender in defending
its right to enforce the terms of the Loan Documents in effect without the
terminations set forth herein shall automatically be added to the amounts then
due and owing under the Loan Documents. Notwithstanding the foregoing, in the
event only a portion of the DPO Payment is recovered, avoided or set aside, then
Lender shall be entitled to retain the remainder of the DPO Payment not so
recovered, avoided or set aside, and apply said sum toward the amounts then due
and owing under the Loan Documents. This Section 10 shall survive the closing of
the transaction contemplated herein or termination of this letter agreement.


11.IT IS EXPRESSLY UNDERSTOOD AND AGREED TO BY THE PARTIES HERETO THAT NEITHER
THIS AGREEMENT NOR RECEIPT BY LENDER OF THE DEPOSIT PURSUANT HERETO SHALL BE
DEEMED IN ANY WAY TO ALTER, AMEND, WAIVE, OR OTHERWISE CHANGE ANY TERMS,
CONDITIONS, OBLIGATIONS OR RESPONSIBILITIES OF BORROWER OR GUARANTOR UNDER THE
LOAN DOCUMENTS IN THE EVENT BORROWER AND/OR GUARANTOR FAILS TO SATISFY THE DPO
CONDITIONS BASED ON THE TERMS HEREOF AND THAT THE LOAN DOCUMENTS SHALL
NONETHELESS AUTOMATICALLY REMAIN IN FULL FORCE AND EFFECT WITHOUT THE NEED OF
ANY ADDITIONAL ACTIONS, AGREEMENTS OR NOTICE WITH RESPECT THERETO.


12.This letter agreement may not be modified, amended or terminated, in whole or
in part, except by an agreement in writing signed by the parties hereto. This
letter agreement shall be governed by and construed in accordance with New York
law, without giving effect to the principles of conflicts of law.


13.From the date hereof and until Lender notifies the Borrower Parties
otherwise, the parties hereto agree that in order for any Notice to be effective
under the Loan Documents, in lieu of the mechanism set forth in the Loan
Documents, Notice must be given as a .pdf attachment to an e-mail to each of the
e-mail addresses set forth below for each party and in accordance with this
Section 13. Any Notice shall be deemed to have been received either (x) as of
the date of the e-mail, if such e-mail was sent prior to 4 P.M. EDT on a
Business Day, or (y) on the Business Day immediately succeeding the date of the
e-mail, if such e-mail was sent on a day that is not a Business Day or after 4
P.M. EDT on a Business Day. The e-mail addresses for purposes of delivering
notice pursuant to this Section 13 to the parties are as follows:


If to Lender:             mbernal@clny.com
And to:             steven.koch@haynesboone.com





--------------------------------------------------------------------------------





And to:            Gregg.Miller@haynesboone.com


If to the Borrower Parties:    charlie@hendonproperties.com
And to:            tmitchell@hendonproperties.com
And to:            asaf@kufdalet.com
And to:            bob.simons@hartmansimons.com


14.This letter agreement may be executed in counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same instrument. The words “execution,” “signed,”
“signature,” and words of like import in this letter agreement or in any other
certificate, agreement or document related to this letter agreement shall
include images of manually executed signatures transmitted by facsimile or other
electronic format (including, without limitation, “pdf”, “tif” or “jpg”) and
other electronic signatures (including, without limitation, DocuSign and
AdobeSign). The signature of a party to this letter agreement may be in the form
of an image of its manually executed signature transmitted by facsimile or other
electronic format (including, without limitation, “pdf”, “tif” or “jpg”) or an
electronic signature executed through DocuSign. The use of electronic signatures
and electronic records (including, without limitation, any contract or other
record created, generated, sent, communicated, received, or stored by electronic
means) shall be of the same legal effect, validity and enforceability as a
manually executed signature or use of a paper-based record-keeping system to the
fullest extent permitted by applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act and any other applicable law, including, without
limitation, any state law based on the Uniform Electronic Transactions Act or
the Uniform Commercial Code. Each party to this letter agreement hereby waives
any defenses to the enforcement of the terms of this letter agreement based on
the form of the signature, and hereby agrees that such electronically
transmitted or signed signatures shall be conclusive proof, admissible in
judicial proceedings, of the parties’ execution of this letter agreement.


15.Provided that no Event of Default has occurred and is continuing, during the
period between the date hereof and the earlier of (i) the Outside DPO Date, or
(ii) the earlier termination of this letter agreement, Lender agrees to refrain
from discussions or negotiations with any unaffiliated third party regarding the
sale of the Loan or from otherwise marketing the Loan for sale.


[SPACE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------






Very truly yours,


LENDER:


N1 HENDON HOLDINGS, LLC,
a Delaware limited liability company






By: ___________________________
Name: Frank V. Saracino
Title: Chief Financial Officer










[SIGNATURES CONTINUE ON FOLLOWING PAGE]





--------------------------------------------------------------------------------





ACKNOWELDGED, ACCEPTED AND AGREED TO IN ALL RESPECTS:
BORROWER:


 
KDI PANAMA MALL, LLC,
a Georgia limited liability company
 
By: KDI Hendon Holding Company, LLC,
        its Sole Member


        By: Hendon Three Mall Holdings, LLC,
                its Manager


        By: ___________________________
             J. Charles Hendon, Jr., Sole Member
 
 



 
KDI PANAMA CENTER, LLC,
a Georgia limited liability company
 
By: KDI Hendon Holding Company, LLC,
        its Sole Member


        By: Hendon Three Mall Holdings, LLC,
                its Manager


        By:___________________________
             J. Charles Hendon, Jr., Sole Member





 
KDI PANAMA OUT PARCEL, LLC,
a Georgia limited liability company
 
By: KDI Hendon Holding Company, LLC,
        its Sole Member


        By: Hendon Three Mall Holdings, LLC,
                its Manager


        By: ___________________________
             J. Charles Hendon, Jr., Sole Member








--------------------------------------------------------------------------------







 
KDI ATHENS MALL, LLC,
a Georgia limited liability company
 
By: KDI Hendon Holding Company, LLC,
        its Sole Member


        By: Hendon Three Mall Holdings, LLC,
                its Manager


        By: ___________________________
             J. Charles Hendon, Jr., Sole Member



 


KDI ATHENS THEATER, LLC, 
a Georgia limited liability company
 
By: KDI Hendon Holding Company, LLC,
        its Sole Member


        By: Hendon Three Mall Holdings, LLC,
                its Manager


        By: ___________________________
             J. Charles Hendon, Jr., Sole Member





 
KDI RIVERGATE MALL, LLC,
a Georgia limited liability company
 
By: KDI Hendon Holding Company, LLC,
        its Sole Member


        By: Hendon Three Mall Holdings, LLC,
                its Manager


        By: ___________________________
             J. Charles Hendon, Jr., Sole Member










--------------------------------------------------------------------------------







 
KDI RIVERGATE CENTER, LLC,
a Georgia limited liability company
 
By: KDI Hendon Holding Company, LLC,
        its Sole Member


        By: Hendon Three Mall Holdings, LLC,
                its Manager


        By: ___________________________
             J. Charles Hendon, Jr., Sole Member












--------------------------------------------------------------------------------





GUARANTORS:






_ ._________________
J. CHARLES HENDON, JR., an individual










STATE OF            )

                ) ss.:
COUNTY OF            )


On the day of in the year 2020 before me, the undersigned, a Notary Public in
and for said State, personally appeared J. CHARLES HENDON, JR., personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.




________________________
                    Notary Public













--------------------------------------------------------------------------------





VAIZRA OPPORTUNITIES LTD.,
a company registered in the British Virgin Islands








By:                     
Name:    Vyacheslav Mirilashvili
Title:    Director












STATE OF ____________    )

                ) ss.:
COUNTY OF ____________    )


On the ____ day of ____________ in the year 2020 before me, the undersigned, a
Notary Public in and for said State, personally appeared Vyacheslav
Mirilashvili, director of VAIZRA OPPORTUNITIES LTD., a company registered in the
British Virgin Islands, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.




________________________
                    Notary Public











